10/19/2020            Case
                     New      1:20-cv-01142-JMF
                         York Amends Dangerous Green Light Document      135
                                                           Law to Cooperate       FiledLaw
                                                                            with Federal 12/17/20
                                                                                           EnforcementPage
                                                                                                      on DMV1Records
                                                                                                              of 2 | Homeland Security
             Official website of the Department of Homeland Security

                        U.S. Department of
                        Homeland Security




       New York Amends Dangerous
       Green Light Law to Cooperate with
       Federal Law Enforcement on DMV
       Records
       Release Date: July 23, 2020
                                                                                                  /1 olf
                                                                                                         20




                                                                                                         .
                                                                                               10 W




                                                                                                      on
                                                                                                      3/
       WASHINGTON – Today, the Department of Homeland Security announced it will lift its ban on
                                                                                           ed v




                                                                                                   si
                                                                                            er t.
                                                                                         id rk




                                                                                                is
                                                                                        t p igh
       the Trusted Traveler Program (TTP) for New York residents. After DHS cut off the TTP program



                                                                                              m
                                                                                     ec Yo




                                                                                             0


                                                                                    ou yr
                                                                                           2

                                                                                 ith op
                                                                                2 ew




       in February, Governor Andrew Cuomo and the state legislature amended the law that
                                                                                         9/
                                                                                      /1


                                                                               w c
                                                                              14 N




                                                                             d by
                                                                                   10
                                                                                   D




       prevents sharing of information to federal law enforcement officers who are working to
                                                                           V1 in




                                                                          ite d
                                                                               on
                                                                        C ed




                                                                       ib te



       protect the citizens of New York and the American people.
                                                                     20 Cit




                                                                     oh ec
                                                                            ed

                                                                   pr ot
                                                                         iv

                                                                 is pr
                                                                      ch




       New York amended the Green Light Law to expressly allow for information-sharing of NY DMV
                                                                    Ar


                                                                n is
                                                             tio nt




       records “as necessary for an individual seeking acceptance into a trusted traveler program, or
                                                           uc e
                                                         od um
                                                       pr oc




       to facilitate vehicle imports and/or exports.”[1] (#_ftn1)
                                                     re d
                                                   er his
                                                rth T




       Unfortunately, New York State continues to restrict sharing DMV information with U.S.
       Customs and Border Protection (CBP) and U.S. Immigration and Customs Enforcement (ICE)
                                                   Fu




       for other enforcement efforts. The State further recently created new criminal penalties for
       individuals or entities, including law enforcement officials, who share such information with
       CBP and ICE. DHS is currently working with the Department of Justice to determine
       appropriate legal actions to address these problems.

       “We appreciate the information sharing to CBP for the trusted travel program, which enables
       DHS to move forward and begin once again processing New York residents under the Trusted
       Travel Program. Nonetheless, local New York law continues to maintain provisions that
       undermine the security of the American people and purport to criminalize information
       sharing between law enforcement entities,” Acting Secretary Wolf continued.



https://www.dhs.gov/news/2020/07/23/new-york-amends-dangerous-green-light-law-cooperate-federal-law-enforcement-dmv                      1/2
10/19/2020            Case
                     New      1:20-cv-01142-JMF
                         York Amends Dangerous Green Light Document      135
                                                           Law to Cooperate       FiledLaw
                                                                            with Federal 12/17/20
                                                                                           EnforcementPage
                                                                                                      on DMV2Records
                                                                                                              of 2 | Homeland Security
       “The Green Light Law ultimately undermines the efforts of law enforcement officers,
       criminalizing their mission to secure the nation and the American people from threats and
       furthering the risk to their own lives. When jurisdictions like New York fail to cooperate with
       federal authorities, they operate more like refuges from criminal behavior, not sanctuary
       havens.”

       Blocking federal law enforcement officers from accessing DMV records creates a significant
       threat to both public safety and officer safety. The data provided by state officials is vital to
       identify foreign terrorist connections and build criminal cases and identify criminal suspects
       including gang members, sex offenders, drug smugglers and others.

       The clear lesson from the horrific attacks on September 11—leading Congress to create DHS to
       protect against future such attacks—was that information sharing is vital to our security. DHS
       was created to make it possible to share information between local, state and federal law
       enforcement and work together to secure the Homeland and protect our communities and the
       American people.
                                                                                                  /1 olf
                                                                                                         20




                                                                                                         .
                                                                                               10 W




                                                                                                      on
                                                                                                      3/
                                                                                           ed v




                                                                                                   si
                                                                                            er t.
                                                                                         id rk




                                                                                                is
                                                                                        t p igh
       [1] (#_ftnref1) N.Y. Senate Bill 7508B, 2019 – 2020 Leg. Session, Pt. YYY (enacted April 3, 2020).



                                                                                              m
                                                                                     ec Yo




                                                                                             0


                                                                                    ou yr
                                                                                           2

                                                                                 ith op
                                                                                2 ew




                                                                                         9/
                                                                                      /1


                                                                               w c
                                                                              14 N




       Topics: Secretary of Homeland Security (/topics/secretary-homeland-security)
                                                                             d by
                                                                                   10
                                                                                   D
                                                                           V1 in




                                                                          ite d
                                                                               on
                                                                        C ed




       Keywords: Department of Homeland Security (DHS) (/keywords/dhs) , Trusted Traveler (/keywords/trusted-traveler)
                                                                       ib te
                                                                     20 Cit




                                                                     oh ec
                                                                            ed

                                                                   pr ot
                                                                         iv

                                                                 is pr
                                                                      ch




       Last Published Date: July 23, 2020
                                                                    Ar


                                                                n is
                                                             tio nt
                                                           uc e
                                                         od um
                                                       pr oc
                                                     re d
                                                   er his
                                                rth T
                                                   Fu




https://www.dhs.gov/news/2020/07/23/new-york-amends-dangerous-green-light-law-cooperate-federal-law-enforcement-dmv                      2/2
